Willson, Judge.
As to the appellant W. 0. Williams, we find no error in the judgment of the court.
As to the appellants W. E. Love and Oliver Love, we are of the opinion that the evidence is not sufficient to justify the judgment refusing them bail. As to them we reverse the judgment and grant them bail in the sum of $2,000 each; and upon their giving good and sufficient bail in said amounts, in the manner and form required by law, the sheriff of Wilson county, Texas, or other officer having them in custody, will release them.
Ordered accordingly.
[Opinion delivered June 27, 1885.]